Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160032 & (40)(41)(42)                                                                                   David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160032
                                                                    COA: 343834
                                                                    Saginaw CC: 16-042629-FH
  RODOLFO MICHAEL SANCHEZ,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend the application is GRANTED. The
  application for leave to appeal the June 6, 2019 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Saginaw Circuit Court for the appointment of substitute
  appellate counsel, in light of Halbert v Michigan, 545 US 605 (2005). The defendant’s
  previous appellate attorneys allowed the time limits for appellate review to expire without
  seeking direct review of the defendant’s plea-based convictions or, alternatively, filing a
  motion to withdraw that met the requirements of Anders v California, 386 US 738, 744
  (1967). On remand, substitute counsel, once appointed, may file an application for leave
  to appeal in the Court of Appeals for consideration under the standard for direct appeals,
  and/or any appropriate post-conviction motions in the circuit court, within six months of
  the date of the circuit court’s order appointing counsel. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court. The motions to remand for evidentiary hearings are
  DENIED.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2020
         a0518
                                                                               Clerk